IN THE SUPREME COURT OF THE STATE OF NEVADA


                        IN THE MATTER OF DISCIPLINE OF                       No. 83770
                        KEVIN D. HOLTMAN, BAR NO. 11603.
                                                                                  FILED
                                                                                  JAN 2 8 2022


                                              ORDER OF SUSPENSION
                                   This is an automatic review of a Southern Nevada Disciplinary
                    Board hearing panel's recommendation that Kevin D. Holtman be
                    suspended for two years and one day based on violations of RPC 1.3
                    (diligence), RPC 1.4 (communication), RPC 3.2 (expediting litigation), and
                    RPC 8.1 (disciplinary matters). Because no briefs have been filed, this
                    matter stands submitted for decision based on the record. SCR 105(3)(b).
                                   The State Bar has the burden of showing by clear and
                    convincing evidence that Holtman committed the violations charged. In re
                    Discipline of Drakulich, 111 Nev. 1556, 1566, 908 P.2d 709, 715 (1995).
                    Here, however, the facts and charges alleged in the complaint are deemed
                    admitted because Holtman failed to answer the complaint and a default was
                    entered. SCR 105(2). The record therefore establishes that Holtman
                    violated the above-referenced rules by failing to diligently investigate
                    claims and litigate on behalf of two clients, by failing to communicate with
                    those clients, and by failing to respond to the State Bar's inquiries.
                                  Turning to the appropriate discipline, we review the hearing
                    panel's recommendation de novo.            SCR 105(3)(b). Although we
                    “
                        must . . . exercise independent judgment," the panel's recommendation is


                         1The complaints and the notice of intent to take a default were served
                    on Holtman via mail at his SCR 79 address and another address and via
SUPREME COURT       email at his SCR 79 email address and an alternate email address.
       OF
    NEVADA
                    Holtman never responded to the Bar's letters.
(0) 1947A 46111*.
                                                                                zi- 07,9 0 I
                    persuasive. In re Discipline of Schaefer, 117 Nev. 496, 515, 25 P.3d 191, 204
                    (2001). In determining the appropriate discipline, we weigh four factors:
                    "the duty violated, the lawyer's mental state, the potential or actual injury
                    caused by the lawyer's misconduct, and the existence of aggravating or
                    mitigating factors." In re Discipline of Lerner, 124 Nev. 1232, 1246, 197
                    P.3d 1067, 1077 (2008).
                                Holtman violated duties owed to his clients and the profession.
                    Holtman's mental state appears to have been intentional or knowing. His
                    misconduct harmed his clients by causing their cases to be delayed and
                    failing to properly investigate their claims. Holtman's failure to cooperate
                    with the disciplinary investigation harmed the integrity of the profession,
                    which depends on a self-regulating disciplinary system.
                                The baseline sanction for Holtman's misconduct, before
                    considering aggravating and mitigating circumstances, is suspension. See
                    Standards for Imposing Lawyer Sanctions, Compendium of Professional
                    Responsibility Rules and Standards, Standard 4.42 & Standard 7.2 (Am.
                    Bar Ass'n 2017) (recommending suspension when "a lawyer knowingly fails
                    to perform services for a client and causes injury or potential injury to a
                    clienr and when "a lawyer knowingly engages in conduct that is a violation
                    of a duty owed as a professional and causes injury or potential injury to a
                    client, the public, or the legal system"). The panel found and the record
                    supports five aggravating circumstances (pattern of misconduct, multiple
                    offenses, bad faith obstruction by intentionally failing to comply with rules
                    or orders, vulnerability of the victim, and substantial experience in the
                    practice of law). As we recently suspended Holtman for three years In re
                    Discipline of Holtman, No. 82993, 2021 WL 4399344 (Nev. Sept. 24, 2021)
                    (Order of Suspension), the mitigating circumstance of absence of prior
                    discipline does not apply. Considering all the factors and that the hearing
SUPREME COURT
       OF
    NEvADA
                                                         2
401 1947A .09P11.
                     panel recommends Holtman pass the Nevada Bar Examination and the
                     Multi-State Professional Responsibility Examination before applying for
                     reinstatement, the recommended two-year-and-one-day suspension is
                     sufficient to serve the purpose of attorney discipline. See State Bar of Nev.
                     v. Claiborne, 104 Nev. 115, 213, 756 P.2d 464, 527-28 (1988) (observing the
                     purpose of attorney discipline is to protect the public, the courts, and the
                     legal profession, not to punish the attorney).
                                 Accordingly, we hereby suspend attorney Kevin D. Holtman
                     from the practice of law in Nevada for a period of two years and one day
                     commencing from the date of this order. Before applying for reinstatement,
                     Holtman shall take and pass the Nevada Bar Examination and the Multi-
                     State Professional Responsibility Examination. Further, Holtman shall
                     pay the costs of the disciplinary proceedings, including $2,500 under SCR
                     120(3), within 30 days from the date of this order. The parties shall comply
                     with SCR 115 and SCR 121.1.
                                 It is so ORDE



                                             Parraguirre


                        1
                     Hardesty
                              1..t 4,42\         ,J.
                                                                Stiglich



                     Cadish
                           C41tvA,               , J.                      Pidettai' f    , J.
                                                                Pickering



                                             Herndon



SUPREME COURT
       OF
     NEVADA
                                                           3
(0) 1947A (41/01r.
                 SILVER, J., concurring in part and dissenting in part:

                             I concur in the decision to suspend Holtman and with the length
                 of the suspension. But I would impose this suspension consecutive to the
                 three-year suspension that Holtman began serving on September 24, 2021.
                 In re Discipline of Holtman, No. 82993, 2021 WL 4399344 (Nev. Sept. 24,
                 2021) (Order of Suspension) (suspending Holtman for three years for failing
                 to pursue litigation on behalf of a client, failing to communicate with clients,
                 making misrepresentation to clients, and failing to participate in the
                 disciplinary proceedings). I therefore dissent with respect to when the
                 suspension in this matter commences.

                                                        dZtjAA                         J.
                                                      Silver




                 cc:   Chair, Southern Nevada Disciplinary Board
                       Kevin D. Holtman
                       Bar Counsel, State Bar of Nevada
                       Executive Director, State Bar of Nevada
                       Admissions Office, U.S. Supreme Court




SUPREME COURT
     OF
   NEVADA
                                                        4
0)1 I947A 4E*.